                     Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 1 of 46
                                                                                                                                    09/15/2020 11:08:34am



 Fill in this information to identify the case
 Debtor name          Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          20-34405                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Checking account- Debtor in Possession-
        Veritex Bank                                                  Checking account                    4   3   1     5                   $17,913.40
3.2.    Checking account- Debtor in Possession-
        Veritex Bank                                                  Checking account                    4   3   0     7               $367,528.81

3.3.    Checking account- Sales Tax Account-
        Veritex Bank                                                  Checking account                    4   3   3     1                     $324.36

3.4.    Savings account- Plan Payment Account-
        Veritex Bank                                                  Savings account                     6   9   9     6                     $102.43
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                        $385,869.00




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
                      Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 2 of 46
                                                                                                                                       09/15/2020 11:08:34am


Debtor         Ford Steel, LLC                                                              Case number (if known)      20-34405
               Name


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    State Comptroller Sales Tax                                                                                                         $11,300.00
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

9.     Total of Part 2.
       Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                            $11,300.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
11. Accounts receivable

11a. 90 days old or less:            $697,646.43             –                 $0.00                  = .......................           $697,646.43
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:                   $0.00               –                 $0.00                  = .......................                   $0.00
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                          $697,646.43
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.
                                                                                             Valuation method                     Current value of
                                                                                             used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

          Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
                                                                                                                                                  $0.00
    Add lines 14 through 16. Copy the total to line 83.




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                                   page 2
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 3 of 46
                                                                                                                            09/15/2020 11:08:34am


Debtor       Ford Steel, LLC                                                           Case number (if known)    20-34405
             Name


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                      $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                      $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 4 of 46
                                                                                                                             09/15/2020 11:08:34am


Debtor       Ford Steel, LLC                                                            Case number (if known)    20-34405
             Name

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     9 Desks                                                                                                                      $2,250.00
     60 Chairs                                                                                                                    $1,780.00
     Shelves                                                                                                                        $175.00
     8 Tables                                                                                                                     $1,200.00
     1 Cabinet                                                                                                                      $200.00
     19 Filing Cabinets                                                                                                           $1,200.00
     Chest of Drawers                                                                                                               $150.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     2 Printers Copiers                                                                                                           $3,000.00
     20 Computers                                                                                                                $10,000.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                 $19,955.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 5 of 46
                                                                                                                           09/15/2020 11:08:35am


Debtor       Ford Steel, LLC                                                          Case number (if known)    20-34405
             Name

     General description                                          Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers        debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. 2006 40' Gooseneck Dual Tem Trailer
      Ser#F40110612046 ST/ Flat Wood Deck                                                                                       $6,000.00
47.2. Gooseneck 26' Wood Deck Flat Model Trailer                                                                                $4,500.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     50 Welding Machines- See Exhibit B                                                                                        $77,625.00
     43 Wire Feeders- See Exhibit B                                                                                            $26,385.00
     5 Hand Plasmas- See Exhibit B                                                                                             $11,950.00
     5 Iron Workers- See Exhibit B                                                                                             $45,500.00
     7 Saw's- See Exhibit B                                                                                                    $32,350.00
     1 Shear- 2002 Accur Shear 12' Deck, M# 637512,
     SN# 4396                                                                                                                  $29,000.00
     Break Press- 2000 Accur Press Mod 717512 175
     Ton Beak Press, 12' Deck, SN#656050                                                                                       $49,500.00
     Break Press- Torin Bigred Jack 45 Ton Hydraulic
     Press                                                                                                                        $700.00
     Bender- 2014 Ercolina Mod TB050-EDT 2" Bender                                                                              $6,750.00
     2 Bridge Crane Bay 5                                                                                                      $60,000.00
     12 Bridge Cranes- See Exhibit B                                                                                         $308,500.00
     9 Drills and E-mills- See Exhibit B                                                                                       $61,650.00
     Horizontal Bring Mill- Gidding and Lewis Mod 65-
     C5-F 5" SC#475-1-60                                                                                                       $37,000.00
     Radial Arm Drill- Carlton 15" Column 72" arm with
     table                                                                                                                     $16,500.00
     2 Beam Lines- See Exhibit B                                                                                             $307,500.00
     Plate Line- 1986 Peddinghaus Mod FPB 500/3D
     Plasma Plate Punch w/ Fagon Controls, 20'
     Conveyer SN# 30225 w/ Hypertherm HT200
     Plasma Cutter SN# 2000-005129 (not in
     operation)                                                                                                                $90,000.00
     Burn Table- 1998 Santo ONIK-D-4000 4 Head,
     22'x11' Water Table SN# 30200, Inter Logic
     Plasma System Fineline 200 PC SN# 0690602                                                                               $130,000.00
     2 Angle Lines- See Exhibit B                                                                                            $190,000.00
     Engine Lathe- Lathe Polamco Tur 50 12"x96"                                                                                 $8,500.00
     4 Surface Grinders- See Exhibit B                                                                                         $10,525.00
     30 Power Tools- See Exhibit B                                                                                             $18,300.00
     36 Ladders- See Exhibit B                                                                                                  $1,615.00




Official Form 206A/B                         Schedule A/B: Assets -- Real and Personal Property                                          page 5
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 6 of 46
                                                                                                                               09/15/2020 11:08:35am


Debtor       Ford Steel, LLC                                                             Case number (if known)    20-34405
             Name

      Dozer- 1998 Case Mod 1150G Tracked Dozer SN#
      JJG0251134                                                                                                                    $27,000.00
      Air Compressor- 2016 Quincy QSI 3000 60hp
      Rotary Screw Air Compressor w/Air Drying
      System                                                                                                                        $27,000.00
      2 Paint Booths                                                                                                              $300,000.00
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                $1,884,350.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method       Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 24800 Ford Road, Porter, TX 77365
       6.003 Acres
       Appraised 7/19/2018                           Business Property                             Appraisal                    $7,715,000.00
56. Total of Part 9.
                                                                                                                                $7,715,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 6
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 7 of 46
                                                                                                                             09/15/2020 11:08:35am


Debtor       Ford Steel, LLC                                                             Case number (if known)   20-34405
             Name

61. Internet domain names and websites

     Fordsteelllc.com                                                                                                                  $0.00
62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                       $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

     The Burlington Insurance Company- Excess Liability                                                                                $0.00
     Great American Insurance Company- General Liability                                                                               $0.00
     Great Lakes Insurance- Property                                                                                                   $0.00
     Texas Mutual Worker's Compensation Insurance                                                                                      $0.00
74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                       $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 7
                         Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 8 of 46
                                                                                                                                                               09/15/2020 11:08:35am


Debtor           Ford Steel, LLC                                                                                     Case number (if known)         20-34405
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                          $385,869.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                           $11,300.00

82. Accounts receivable. Copy line 12, Part 3.                                             $697,646.43

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $19,955.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                 $1,884,350.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................      $7,715,000.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.         $2,999,120.43            +     91b.         $7,715,000.00


                                                                                                                                                              $10,714,120.43
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                           page 8
                     Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 9 of 46
                                                                                                                                   09/15/2020 11:08:38am



 Fill in this information to identify the case:
 Debtor name          Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          20-34405                                                                                     Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.

 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          Equitable Life & Casualty Insurance Co subject to a lien                                           $2,565,127.37               $7,715,000.00

          Creditor's mailing address                       Land, buildings, assets
          c/o Silac Insurance Company                      Describe the lien
          Attn: John Neville, VP of Legal Services Business Account
          299 South Main Street, Suite 1100                Is the creditor an insider or related party?
          Salt Lake City             UT   84111                 No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.
1) ; 2) Crown Industrial LLC.; 3) ; 4) HARRIS COUNTY/CITY OF HOUSTON; 5) MONTGOMERY COUNTY; 6) Equitable Life &
Casualty Insurance Co; 7) Internal Revenue Service; 8) Small Business Administration.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                              $3,651,812.42


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
                   Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 10 of 46
                                                                                                                                      09/15/2020 11:08:38am


Debtor       Ford Steel, LLC                                                                  Case number (if known) 20-34405

 Part 1:       Additional Page                                                                                Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         First Financial Bank, Inc                            subject to a lien                                    $475,764.24           $2,999,120.43

         Creditor's mailing address                           All Business Personal Assets
         1716 Briarcrest, Suite 400                           Describe the lien
                                                              Business Equipment
                                                              Is the creditor an insider or related party?
         Bryan                      TX     77802                   No
                                                                   Yes
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                   No
                                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                       Contingent
             No                                                   Unliquidated
             Yes. Have you already specified the                  Disputed
                  relative priority?
                 No. Specify each creditor, including this
                 creditor, and its relative priority.
                 Yes. The relative priority of creditors is
                 specified on lines

 2.3     Creditor's name                                      Describe debtor's property that is
         Internal Revenue Service                             subject to a lien                                    $204,675.43           $7,715,000.00

         Creditor's mailing address                           6.003 Acres
         Insolvency Department                                Describe the lien
         PO Box 7346                                          Taxes
                                                              Is the creditor an insider or related party?
         Philadelphia               PA     19101-7346              No
                                                                   Yes
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                   No
                                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                       Contingent
             No                                                   Unliquidated
             Yes. Have you already specified the                  Disputed
                  relative priority?
                 No. Specify each creditor, including this
                 creditor, and its relative priority.
                 Yes. The relative priority of creditors is
                 specified on lines 2.1




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
                  Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 11 of 46
                                                                                                                                     09/15/2020 11:08:38am


Debtor       Ford Steel, LLC                                                                 Case number (if known) 20-34405

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.4     Creditor's name                                     Describe debtor's property that is
         MONTGOMERY COUNTY                                   subject to a lien                                    $246,345.38           $7,715,000.00

         Creditor's mailing address                          6.003 Acres
         TAX COLLECTOR                                       Describe the lien
         400 N SAN JACINTO                                   Taxes
                                                             Is the creditor an insider or related party?
         CONROE                     TX       77301-2823           No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines 2.1

 2.5     Creditor's name                                     Describe debtor's property that is
         Small Business Administration                       subject to a lien                                    $159,900.00           $7,222,208.01

         Creditor's mailing address                          All business assets
         409 3rd St, SW                                      Describe the lien
                                                             Loan
                                                             Is the creditor an insider or related party?
         Washington                 DC       20416                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    9      0   6   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 12 of 46
                                                                                                                              09/15/2020 11:08:38am


Debtor       Ford Steel, LLC                                                           Case number (if known) 20-34405

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         Cheyenne Pate                                                                 Line    2.2
         1515 Emerald Plaza




         College Station                              TX       77845


         LINEBARGER, GOGGAN & BLAIR                                                    Line    2.4
         PO BOX 3064



         HOUSTON                                      TX       77253-3064




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4
                   Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 13 of 46
                                                                                                                               09/15/2020 11:08:40am



 Fill in this information to identify the case:
 Debtor              Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-34405                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the              $30,108.00          $30,108.00
                                                                claim is: Check all that apply.
MONTGOMERY COUNTY
                                                                    Contingent
TAX COLLECTOR                                                       Unliquidated
400 N SAN JACINTO                                                   Disputed

                                                                Basis for the claim:
CONROE                                TX      77301-2823        Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
2019
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the               $8,196.82               $0.00
                                                                claim is: Check all that apply.
Texas Workforce Commission
                                                                    Contingent
PO Box 149037                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                TX      78714-9037        Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                  Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 14 of 46
                                                                                                                              09/15/2020 11:08:40am


Debtor        Ford Steel, LLC                                                          Case number (if known)      20-34405

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $1,620.72
                                                                   Check all that apply.
AFLAC                                                                  Contingent
1932 WYNNTON ROAD                                                      Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
COLOMBUS                                 GA       31999-0001       Business Account

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $4,982.97
                                                                   Check all that apply.
American Express                                                       Contingent
P.O. Box 650448                                                        Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Dallas                                   TX       75265-0448       Business Account

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $7,912.18
                                                                   Check all that apply.
Ameritas Life Insurance Corp                                           Contingent
PO Box 650730                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Dallas                                   TX       75265-0730       Business Account

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $14,492.37
                                                                   Check all that apply.
AZZ Inc                                                                Contingent
One Museum Place                                                       Unliquidated
                                                                       Disputed
3100 West 7th Street
Suite 500                                                          Basis for the claim:
                                                                   Business Account

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
                  Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 15 of 46
                                                                                                                            09/15/2020 11:08:40am


Debtor        Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

   3.5      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $18,883.28
                                                                 Check all that apply.
Bozeman Engineering, Inc.                                            Contingent
5868 Westheimer, #309                                                Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Houston                                 TX       77057           Business Account

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.6      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,408.13
                                                                 Check all that apply.
Carboline Company                                                    Contingent
2150 Schuetz Road                                                    Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
St. Louis                               MO       63146           Business Account

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.7      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $2,615.73
                                                                 Check all that apply.
Chamberlain Hrdlicka                                                 Contingent
1200 Smith Street Suite 1400                                         Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Houston                                 TX       77002           Business Account

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.8      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $5,450.15
                                                                 Check all that apply.
Crown Industrial LLC.                                                Contingent
P.O. Box 471                                                         Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Willow Grove                            PA       19090           Business Account

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 16 of 46
                                                                                                                           09/15/2020 11:08:40am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $12,140.46
                                                                Check all that apply.
D&L QUALITY PAINTING INC                                            Contingent
12212 GREEN RIVER DR                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
HOUSTON                                TX       77044           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $144,971.13
                                                                Check all that apply.
Esskay Structures, Inc.                                             Contingent
2950 Short Court                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Vienna                                 VA       22181           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $70,230.73
                                                                Check all that apply.
Fort Worth Tower LLC                                                Contingent
P.O. Box 848366                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75284-8366      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $37,645.70
                                                                Check all that apply.
HJ Tower Management Inc.                                            Contingent
24900 Ford Road                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Porter                                 TX       77365           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 17 of 46
                                                                                                                          09/15/2020 11:08:40am


Debtor       Ford Steel, LLC                                                       Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $39,929.71
                                                               Check all that apply.
Hodell-Natco Industries, Inc.                                      Contingent
P.O. Box 72594                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Cleveland                              OH     44192-0002
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.14     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $2,104.96
                                                               Check all that apply.
Intertek Asset Integrity Management, Inc                           Contingent
P.O. Box 419435                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Boston                                 MA     02241-9435       Business Account

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.15     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $18,952.26
                                                               Check all that apply.
IWS Gas & Supply of Texas, LTD.                                    Contingent
125 Thruway Park                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Broussard                              LA     70518-3602       Business Account

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.16     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $45,490.00
                                                               Check all that apply.
JPW Engineering Services PVT. LTD.                                 Contingent
115 N. Sutter St.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Stockton                               CA     95212
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 5
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 18 of 46
                                                                                                                           09/15/2020 11:08:41am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $543.90
                                                                Check all that apply.
Konecranes Inc.                                                     Contingent
P.O. Box 641807                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pittsburgh                             PA       15264-1807      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $3,282.83
                                                                Check all that apply.
Landsberg                                                           Contingent
P.O. Box 731575                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75373-1575      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $77,929.12
                                                                Check all that apply.
Lichtgitter USA                                                     Contingent
12818 N Lake Houston Pkwy                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77044
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,257.45
                                                                Check all that apply.
Marco                                                               Contingent
701 East Boulevard                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Deer Park                              TX       77536           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 19 of 46
                                                                                                                           09/15/2020 11:08:41am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $42,977.70
                                                                Check all that apply.
McNichols                                                           Contingent
2502 N. Rocky Point Drive #750                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tampa                                  FL       33607-1421
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,866.24
                                                                Check all that apply.
Meadow Lark Agency Inc.                                             Contingent
PO Box 150029                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Ogden                                  UT       84415-0029      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $56,303.73
                                                                Check all that apply.
Memorial Herman Health Plan                                         Contingent
LOCKBOX 301662                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DALLAS                                 TX       75303-1662
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $44,609.49
                                                                Check all that apply.
Metal Plate Galvanizing                                             Contingent
10625 Needham St.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77013
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 20 of 46
                                                                                                                           09/15/2020 11:08:41am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,118.83
                                                                Check all that apply.
Metelmex Int, INC.                                                  Contingent
3006 April Ln.                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77092           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $8,718.60
                                                                Check all that apply.
National Commercial Products                                        Contingent
P.O. Box 426                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Southampton                            PA       18966
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $482.54
                                                                Check all that apply.
Northern Safety Company, Inc.                                       Contingent
P.O. Box 4250                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Utica                                  NY       13504-4250      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $13,157.95
                                                                Check all that apply.
Prystash Insurance Agency                                           Contingent
2207 Danbury P.O. Box 17926                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Antonio                            TX       78217-0926      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 21 of 46
                                                                                                                           09/15/2020 11:08:41am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $106,805.83
                                                                Check all that apply.
R L Land Services                                                   Contingent
3401 Timmons Lane #31                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77027
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $135,726.82
                                                                Check all that apply.
S&B Modular Operations, Ltd.                                        Contingent
3959 Oscar Nelson Jr. Dr.                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Baytown                                TX       77523           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $125,124.33
                                                                Check all that apply.
Sagebrush Towers Inc.                                               Contingent
24900 Ford Road                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Porter                                 TX       77365           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $101,283.57
                                                                Check all that apply.
Service Steel Warehouse, L.P.                                       Contingent
P.O. Box 843965                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75284-3965      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 22 of 46
                                                                                                                           09/15/2020 11:08:41am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,749.86
                                                                Check all that apply.
Standard Premium                                                    Contingent
13590 SW 134th Ave, Suite 214                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Miami                                  FL        33186          Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       8     3    G   L               Yes


  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $3,467.28
                                                                Check all that apply.
Standard Premium                                                    Contingent
13590 SW 134th Ave, Suite 214                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Miami                                  FL        33186          Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       e      r   t   y               Yes


  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $789,166.18
                                                                Check all that apply.
Steel and Pipe Supply Co.                                           Contingent
P.O.BOX 731266                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX        75373-1266     Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $3,420,822.11
                                                                Check all that apply.
Steve Bales                                                         Contingent
909 Crystal Creek Dr.                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX        78746          Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 23 of 46
                                                                                                                           09/15/2020 11:08:41am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Steve Bales                                                         Contingent
909 Crystal Creek Dr.                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78746           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $266,316.08
                                                                Check all that apply.
Triple-S Steel Supply Co.                                           Contingent
P.O. Box 21119                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77226           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $226,469.44
                                                                Check all that apply.
Triple-S Steel Supply Co.                                           Contingent
P.O. Box 21119                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77226           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,463.01
                                                                Check all that apply.
Tupa Ventures,Inc                                                   Contingent
26212 Whispering Pines St.                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Magnolia                               TX       77355           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 24 of 46
                                                                                                                           09/15/2020 11:08:41am


Debtor       Ford Steel, LLC                                                        Case number (if known)      20-34405

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $2,060.93
                                                                Check all that apply.
United Tool and Fastener, Inc.                                      Contingent
P.O. Box 38951                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77238           Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $76,531.85
                                                                Check all that apply.
Valmont United Galvanizing                                          Contingent
6123 Cunningham Road                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77041
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $6,961.38
                                                                Check all that apply.
Xerox Capital Services, LLC                                         Contingent
P.O. Box 7405                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pasadena                               CA       91109-7405      Business Account

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
                   Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 25 of 46
                                                                                                                                09/15/2020 11:08:41am


Debtor        Ford Steel, LLC                                                              Case number (if known)   20-34405

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Attorney General                                                      Line
         Department of Justice                                                        Not listed. Explain:
         10th and Constitution Ave N.W.                                               Notice Only
         Rm. 400



4.2      ATTORNEY GENERAL                                                      Line
         TAX DIV. - BANKRUPTCY                                                        Not listed. Explain:
         POB 12548                                                                    Notice Only


         AUSTIN                        TX      78711


4.3      Harris County                                                         Line
         c/o John Dillman                                                             Not listed. Explain:
         PO Box3064                                                                   Notice Only


         Houston                       TX      77253-3064


4.4      HARRIS COUNTY/CITY OF HOUSTON                                         Line
         C/O BANKRUPTCY DEPT                                                          Not listed. Explain:
         PO BOX 3064                                                                  Notice Only


         HOUSTON                       TX      77253-3064


4.5      Internal Revenue Service                                              Line
         12941 North Freeway, Ste. 316 Stop HNW                                       Not listed. Explain:
                                                                                      Notice Only


         Houston                       TX      77060


4.6      Internal Revenue Service                                              Line
         STOP 6692 AUSC                                                               Not listed. Explain:
                                                                                      Notice Only


         Austin                        TX      73301-0030




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 13
                  Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 26 of 46
                                                                                                                     09/15/2020 11:08:41am


Debtor         Ford Steel, LLC                                                   Case number (if known)   20-34405

 Part 3:        Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                    On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                     related creditor (if any) listed?               account number,
                                                                                                                     if any

4.7      Internal Revenue Service                                    Line
         1919 Smith St.                                                     Not listed. Explain:
         Stop 5024 HOU                                                      Taxes


         Houston                    TX    77002


4.8      IRS                                                         Line
         PO BOX 149047                                                      Not listed. Explain:
                                                                            Notice Only


         AUSTIN                     TX    78714


4.9      IRS                                                         Line
         8701 S. GESSNER                                                    Not listed. Explain:
                                                                            Notice Only


         HOUSTON                    TX    77074


4.10     SECURITIES AND EXCHANGE                                     Line
         COMMISSION                                                         Not listed. Explain:
         450 FIFTH STREET NW                                                NOTICE ONLY


         WASHINGTON                 DC    20549


4.11     TEXAS COMPTROLLER OF PUBLIC ACCOUNTS                        Line
         111 E. 17TH STREET                                                 Not listed. Explain:
         AUSTIN, TX 78774-0100                                              Notice Only
         Attn: Bankruptcy Dept,



4.12     The Bank & Trust of Bryan/College Statio                    Line
         PO Box 5847                                                        Not listed. Explain:
                                                                            Notice Only


         Bryan                      TX    77805-5847


4.13     UNITED STATES TRUSTEE                                       Line
         515 Rusk Avenue, Ste. 3516                                         Not listed. Explain:
                                                                            Notice Only


         Houston                    TX    77002




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14
                 Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 27 of 46
                                                                                                                     09/15/2020 11:08:41am


Debtor      Ford Steel, LLC                                                   Case number (if known)      20-34405

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                 $38,304.82

5b. Total claims from Part 2                                                              5b.   +          $5,957,027.53


5c. Total of Parts 1 and 2                                                                5c.              $5,995,332.35
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 15
                  Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 28 of 46
                                                                                                                                 09/15/2020 11:08:41am



 Fill in this information to identify the case:
 Debtor name         Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-34405                                 Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Office Space                                    H.C. Jeffries Tower Company, Inc.
          or lease is for and the       Contract to be ASSUMED                          24900 Ford Road
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Porter                              TX            77365
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                   Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 29 of 46
                                                                                                                                  09/15/2020 11:08:41am



 Fill in this information to identify the case:
 Debtor name         Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-34405                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Herbert Jeffries                23605 White Oak Forest                                 First Financial Bank, Inc             D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Porter                         TX      77365
                                       City                           State   ZIP Code


2.2    Herbert Jeffries                23605 White Oak Forest                                 Equitable Life &                      D
                                       Number      Street                                     Casualty Insurance Co                 E/F
                                                                                                                                    G

                                       Porter                         TX      77365
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
                       Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 30 of 46
                                                                                                                                                                                   09/15/2020 11:08:41am



 Fill in this information to identify the case:


 Debtor Name Ford Steel, LLC

 United States Bankruptcy Court for the:                   SOUTHERN DISTRICT OF TEXAS

 Case number (if known): 20-34405                                                                                                                                                   Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $7,715,000.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $2,999,120.43
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                               $10,714,120.43
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                    $3,651,812.42
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                       $38,304.82
         Copy the total claims from Part 1 from line 5a of Schedule E/F.........................................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $5,957,027.53
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..............................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $9,647,144.77




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 31 of 46
                                                                                                                                09/15/2020 11:08:43am



 Fill in this information to identify the case and this filing:
 Debtor Name         Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-34405
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
             or another individual serving as a representative of the debtor in this case.

             I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
             correct:


                    Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                    Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                    Schedule H: Codebtors (Official Form 206H)

                    A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                    Amended Schedule

                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                    (Official Form 204)

                    Other document that requires a declaration


             I declare under penalty of perjury that the foregoing is true and correct.




             Executed on 09/15/2020                       X /s/ Herbert C. Jeffries
                         MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                              Herbert C. Jeffries
                                                              Printed name
                                                              Managing Member
                                                              Position or relationship to debtor




Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 32 of 46
                                                                                                                              09/15/2020 11:08:44am



 Fill in this information to identify the case:
 Debtor name         Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         20-34405
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

         None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the                                                          Operating a business
                                 From    01/01/2020      to   Filing date
fiscal year to filing date:                                                        Other                                         $5,677,705.31
                                        MM / DD / YYYY

                                                                                   Operating a business
For prior year:                  From    01/01/2019      to    12/31/2019
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                         $8,382,806.00

                                                                                   Operating a business
For the year before that:        From    01/01/2018      to    12/31/2018
                                        MM / DD / YYYY        MM / DD / YYYY       Other                                         $8,289,739.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

         None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

         None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. See Exhibit C
                                                                                                             Secured debt
      Creditor's name
                                                                                                             Unsecured loan repayments
      Street                                                                                                 Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 33 of 46
                                                                                                                                       09/15/2020 11:08:45am


Debtor         Ford Steel, LLC                                                                 Case number (if known)     20-34405
               Name

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


         None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.

         None

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.

         None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.

         None

      Case title                             Nature of case                             Court or agency's name and address               Status of case
7.1. The Bank & Trust of                     Breach of contract                         85th District Court of Brazos County
                                                                                                                                              Pending
      Bryan/College Station vs. HC                                                      Name
      Jeffries Tower Comp, Ford                                                                                                               On appeal
      Steel and Herbert Jeffries                                                        Street
                                                                                                                                              Concluded

      Case number
      17-001700-CV-85                                                                   Bryan                     TX
                                                                                        City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 34 of 46
                                                                                                                                 09/15/2020 11:08:45am


Debtor          Ford Steel, LLC                                                           Case number (if known)      20-34405
                Name


 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

          None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

          None

         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.1. Cooper & Scully, P.C.                                  Court filing fee: $1,717.00                     9/1/2020                $1,717.00

         Address

         815 Walker St., Suite 1040
         Street


         Houston                     TX      77002
         City                        State   ZIP Code

         Email or website address
         www.cooperscully.com

         Who made the payment, if not debtor?



         Who was paid or who received the transfer?           If not money, describe the property             Dates               Total amount
                                                              transferred                                                         or value
 11.2. Cooper & Scully, P.C.                                  Attorney Fees-paid under bankruptcy 2017-2020                          $114,298.16
                                                              case number 17-35028
         Address

         815 Walker St., Suite 1040
         Street


         Houston                     TX      77002
         City                        State   ZIP Code

         Email or website address
         www.cooperscully.com

         Who made the payment, if not debtor?




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 35 of 46
                                                                                                                                   09/15/2020 11:08:45am


Debtor        Ford Steel, LLC                                                              Case number (if known)      20-34405
              Name

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

         None

 Part 7:        Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

         diagnosing or treating injury, deformity, or disease, or

         providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                   No.
                   Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

         No. Go to Part 10.
         Yes. Does the debtor serve as plan administrator?
                  No. Go to Part 10.
                  Yes. Fill in below:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 36 of 46
                                                                                                                                     09/15/2020 11:08:45am


Debtor       Ford Steel, LLC                                                                Case number (if known)      20-34405
             Name


  Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

         None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

         None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

         None

  Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


         None

Owner's name and address                        Location of the property                        Description of the property         Value

Herbert & Mary Jeffries                         Ford Steel, LLC                                 2 Antique tables with 4                 $15,500.00
Name                                                                                            chairs, 2 paintings, 2
                                                24800 Ford Road                                 antique hutches, 6 radios,
23605 White Oak Forest
Street                                          Porter                   TX     77365           carved Elephant 3 trunks,
                                                                                                small conference table, 11
                                                                                                chairs, 3 tables, aquarium,
                                                                                                2 hutches, cabinet,
Porter                    TX      77365
City                      State   ZIP Code                                                      benches, bookshelf, 4
                                                                                                chairs, desk, file cabinet, a
                                                                                                serving table, glass table




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 37 of 46
                                                                                                                                     09/15/2020 11:08:45am


Debtor       Ford Steel, LLC                                                                Case number (if known)      20-34405
             Name


 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
   the medium affected (air, land, water, or any other medium).


   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
   formerly owned, operated, or utilized.

   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
   similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

         No
         Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

         No
         Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

         No
         Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                Name and address                                                                     Dates of service

      26a.1. Mark Elroy                                                                              From      5/14/07         To     Present
                Name
                1423 Lofty Maple Trail
                Street


                Kingwood                                       TX          77345
                City                                           State       ZIP Code

                Name and address                                                                     Dates of service

      26a.2. Mary Jeffries                                                                           From      12/2/99         To     Present
                Name
                23605 White Oak Forest
                Street


                Porter                                         TX          7735
                City                                           State       ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 38 of 46
                                                                                                                                   09/15/2020 11:08:45am


Debtor       Ford Steel, LLC                                                               Case number (if known)      20-34405
             Name

              Name and address                                                                     Dates of service

      26a.3. Chong Tang                                                                            From       6/22/15        To     Present
              Name
              23605 Black Opal Ln
              Street


              Kingwood                                       TX          77339
              City                                           State       ZIP Code

    26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
           statement within 2 years before filing this case.

               None

    26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

               None

    26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
           financial statement within 2 years before filing this case.

               None

              Name and address

      26d.1. Guardian Advisors
              Name

              Street




              City                                           State       ZIP Code

              Name and address

      26d.2. Gulfbank
              Name

              Street




              City                                           State       ZIP Code

              Name and address

      26d.3. Brian Capital Real Estate Fund
              Name

              Street




              City                                           State       ZIP Code

              Name and address

      26d.4. Big Shoulders Capital
              Name

              Street




              City                                           State       ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 39 of 46
                                                                                                                       09/15/2020 11:08:45am


Debtor       Ford Steel, LLC                                                       Case number (if known)   20-34405
             Name

              Name and address

      26d.5. Equitable Life & Casualty Insurance Co
              Name

              Street




              City                                      State      ZIP Code

              Name and address

      26d.6. Utica Lease Co.
              Name

              Street




              City                                      State      ZIP Code

              Name and address

      26d.7. Iron Horse Credit
              Name

              Street




              City                                      State      ZIP Code

              Name and address

      26d.8. Nations Equipment Finance
              Name

              Street




              City                                      State      ZIP Code

              Name and address

      26d.9. Equity Partner H6
              Name

              Street




              City                                      State      ZIP Code

              Name and address

     26d.10. IPG Investments
              Name

              Street




              City                                      State      ZIP Code




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 8
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 40 of 46
                                                                                                                                  09/15/2020 11:08:45am


Debtor          Ford Steel, LLC                                                           Case number (if known)     20-34405
                Name

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

          No.
          Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                      Address                                    Position and nature of any interest       % of interest, if any

Herbert Jeffries                          23605 White Oak Forest                     Managing Member                                    86%
                                          Porter, TX 77356
Mark Elroy                                1423 Lofty Maple Trail                     CFO                                                 0%
                                          Kingwood, TX 77345
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

          No
          Yes. Identify below.

Name                                      Address                                    Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

          No
          Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. Chad Jeffries                                  $162,911.47                              9/1/2019-        Compensation
         Name                                                                                  8/31/20
         Street




         City                    State   ZIP Code

         Relationship to debtor
         Insider

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.2. Mary Jeffries                                  $156,000.00                              9/1/2019-        Compensation
         Name                                                                                  8/31/2020
         23605 White Oak Forest
         Street


         Porter                  TX      77365
         City                    State   ZIP Code

         Relationship to debtor




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 41 of 46
                                                                                                                                09/15/2020 11:08:45am


Debtor        Ford Steel, LLC                                                           Case number (if known)     20-34405
              Name

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.

 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 09/15/2020
            MM / DD / YYYY



X /s/ Herbert C. Jeffries                                                         Printed name Herbert C. Jeffries
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 10
                    Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 42 of 46
                                                                                                                           09/15/2020 11:08:45am
                                           UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF TEXAS
                                                   HOUSTON DIVISION
    IN RE:                                                                         CHAPTER       11
    Ford Steel, LLC


    DEBTOR(S)                                                                      CASE NO       20-34405

                                                            AMENDED 9/15/2020
                                            LIST OF EQUITY SECURITY HOLDERS

 Registered Name of Holder of Security                             Class of Security          Number Registered          Kind of Interest
 Last Known Address or Place of Business                                                                                 Registered

 Hebert Jeffries                                                                                                         86%
 23605 White Oak Forest
 Porter, TX 77365

 Steve Bales                                                                                                             14%
 909 Crystal Creek Dr.
 Austin, TX 78746

                                         DECLARATION UNDER PENALTY OF PERJURY
                                       ON BEHALF OF A CORPORATION OR PARTNERSHIP

    I, the                   Managing Member                         of the                        Corporation
named as the debtor in this case, declare under penalty of perjury that I have read the foregoing list and that it is true and correct to the
best of my information and belief.




       9/15/2020
Date:__________________________________                            /s/ Herbert C. Jeffries
                                                        Signature:________________________________________________________
                                                                   Herbert C. Jeffries
                                                                   Managing Member
               Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 43 of 46
                                                                                                     09/15/2020 11:08:46am


                                       UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF TEXAS
                                               HOUSTON DIVISION
 In re: Ford Steel, LLC                                                  CASE NO     20-34405

                                                                         CHAPTER     11

                                                    AMENDED 9/15/2020
                                      BUSINESS INCOME AND EXPENSES



FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:

   1. Gross Income for 12 Months Prior to Filing:                             $8,382,806.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
   2. Gross Monthly Income:
                                                                                                         $766,835.70
PART C - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
   3. Net Employee Payroll (Other Than Debtor):                                $279,303.67
   4. Payroll Taxes:                                                            $27,930.37
   5. Unemployment Taxes:                                                        $2,793.04
   6. Worker's Compensation:                                                    $14,077.33
   7. Other Taxes:                                                               $7,750.00
   8. Inventory Purchases (including raw materials):                           $336,538.45
   9. Purchase of Feed/Fertilizer/Seed/Spray:                                        $0.00
   10. Rent (other than debtor's principal residence):                               $0.00
   11. Utilities:                                                                $5,965.25
   12. Office Expenses and Supplies:                                             $1,527.42
   13. Repairs and Maintenance:                                                  $1,000.00
   14. Vehicle Expenses:                                                         $3,881.33
   15. Travel and Entertainment:                                                     $0.00
   16. Equipment Rental and Leases:                                                  $0.00
   17. Legal/Accounting/Other Professional Fees:                                 $3,500.00
   18. Insurance:                                                               $20,002.33
   19. Employee Benefits (e.g., pension, medical, etc.):                             $0.00
   20. Payments to be Made Directly by Debtor to Secured Creditors for
        Pre-Petition Business Debts (Specify):
        Secured Payments                                                           $42,577.00
   21. Other (Specify):
        Misc                                                                        $3,000.00
   22. Total Monthly Expenses (Add items 3 - 21)                                                         $749,846.19
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:

   23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2):                                         $16,989.51
                Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 44 of 46
                                                                                                                          09/15/2020 12:16:55pm



 Fill in this information to identify the case:
 Debtor name        Ford Steel, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        20-34405                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and           Name, telephone        Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email      (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of             debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor               professional          unliquidated,   secured, fill in total claim amount and
                                contact                services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Steve Bales                                        Business Account                                                       $3,420,822.11
    909 Crystal Creek Dr.
    Austin, TX 78746




2   Steel and Pipe Supply                              Business Account                                                         $789,166.18
    Co.
    P.O.BOX 731266
    Dallas, TX 75373-1266



3   Triple-S Steel Supply Co.                          Business Account                                                         $266,316.08
    P.O. Box 21119
    Houston, TX 77226




4   Triple-S Steel Supply Co.                          Business Account                                                         $226,469.44
    P.O. Box 21119
    Houston, TX 77226




5   Esskay Structures, Inc.                            Business Account                                                         $144,971.13
    2950 Short Court
    Vienna, VA 22181




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 45 of 46
                                                                                                                       09/15/2020 12:16:55pm


Debtor       Ford Steel, LLC                                                    Case number (if known) 20-34405
             Name


 Name of creditor and          Name, telephone      Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email    (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of           debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor             professional          unliquidated,   secured, fill in total claim amount and
                               contact              services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6   S&B Modular Operations,                         Business Account                                                         $135,726.82
    Ltd.
    3959 Oscar Nelson Jr.
    Dr.
    Baytown, TX 77523

7   Sagebrush Towers Inc.                           Business Account                                                         $125,124.33
    24900 Ford Road
    Porter, TX 77365




8   R L Land Services                                                                                                        $106,805.83
    3401 Timmons Lane #31
    Houston, TX 77027




9   Service Steel                                   Business Account                                                         $101,283.57
    Warehouse, L.P.
    P.O. Box 843965
    Dallas, TX 75284-3965



10 Lichtgitter USA                                                                                                             $77,929.12
   12818 N Lake Houston
   Pkwy
   Houston TX 77044



11 Valmont United                                                                                                              $76,531.85
   Galvanizing
   6123 Cunningham Road
   Houston, TX 77041



12 Fort Worth Tower LLC                             Business Account                                                           $70,230.73
   P.O. Box 848366
   Dallas, TX 75284-8366




13 Memorial Herman Health                                                                                                      $56,303.73
   Plan
   LOCKBOX 301662
   DALLAS, TX 75303-
   1662




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
                Case 20-34405 Document 28 Filed in TXSB on 09/15/20 Page 46 of 46
                                                                                                                       09/15/2020 12:16:55pm


Debtor       Ford Steel, LLC                                                    Case number (if known) 20-34405
             Name


 Name of creditor and          Name, telephone      Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email    (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of           debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor             professional          unliquidated,   secured, fill in total claim amount and
                               contact              services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
14 JPW Engineering                                                                                                             $45,490.00
   Services PVT. LTD.
   115 N. Sutter St.
   Stockton, CA 95212



15 Metal Plate Galvanizing                                                                                                     $44,609.49
   10625 Needham St.
   Houston, TX 77013




16 McNichols                                                                                                                   $42,977.70
   2502 N. Rocky Point
   Drive #750
   Tampa, FL 33607-1421



17 Hodell-Natco Industries,                                                                                                    $39,929.71
   Inc.
   P.O. Box 72594
   Cleveland, OH 44192-
   0002

18 HJ Tower Management                              Business Account                                                           $37,645.70
   Inc.
   24900 Ford Road
   Porter, TX 77365



19 MONTGOMERY COUNTY                                Taxes                                                                      $30,108.00
   TAX COLLECTOR
   400 N SAN JACINTO
   CONROE, TX 77301-
   2823

20 IWS Gas & Supply of                              Business Account                                                           $18,952.26
   Texas, LTD.
   125 Thruway Park
   Broussard, LA 70518-
   3602




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
